Title: From Benjamin Franklin to Peter P. Burdett, 3 November 1773
From: Franklin, Benjamin
To: Burdett, Peter P.


Sir,
London, Nov. 3, 1773.
I was much pleased with the Specimens you so kindly sent me, of your new Art of Engraving. That on the China is admirable. No one would suppose it any thing but Painting. I hope you meet with all the Encouragement you merit, and that the Invention will be, (what Inventions seldom are) profitable to the Inventor.
I know not who (now we speak of Inventions) pretends to that of Copper-Plate Engravings for Earthen-Ware, and am not disposed to contest the Honor of it with any body, as the Improvement in taking Impressions not directly from the Plate but from printed Paper, applicable by that means to other than flat Forms, [is] far beyond my first Idea. But I have reason to apprehend I might have given the Hint on which that Improvement was made. For more than twenty years since, I wrote to Dr. Mitchell from America, proposing to him the printing of square Tiles for ornamenting Chimnies, from Copper Plates, describing the Manner in which I thought it might be done, and advising the Borrowing from the Bookseller, the Plates that had been used in a thin Folio, called Moral Virtue delineated, for the Purpose. As the Dutch Delphware Tiles were much used in America, which are only or chiefly Scripture Histories, wretchedly scrawled, I wished to have those moral Prints, (which were originally taken from Horace’s poetical Figures) introduced on Tiles, which being about our Chimneys, and constantly in the Eyes of Children when by the Fire-side, might give Parents an Opportunity, in explaining them, to impress moral Sentiments; and I gave Expectations of great Demand for them if executed. Dr. Mitchell wrote to me in Answer, that he had communicated my Scheme to several of the principal Artists in the Earthen Way about London, who rejected it as impracticable: And it was not till some years after that I first saw an enamelled snuff-Box which I was sure was a Copper-plate, tho’ the Curvature of the Form made me wonder how the Impression was taken.
I understand the China Work in Philadelphia is declined by the first Owners. Whether any others will take it up and continue it, I know not.
Mr. Banks is at present engaged in preparing to publish the Botanical Discoveries of his Voyage. He employs 10 Engravers for the Plates, in which he is very curious, so as not to be quite satisfied in some Cases with the Expression given by either the Graver, Etching, or Metzotinto, particularly where there is a Wooliness or a Multitude of small Points or a Leaf. I sent him the largest of the Specimens you sent containing a Number of Sprigs. I have not seen him since, to know whether your Manner would not suit some of his Plants, better than the more common Methods. With great Esteem, I am, Sir, Your most obedient humble Servant, 
B. Franklin
